In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00035-CR


                         HAL DANE WEBSTER, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 25th District Court
                                 Guadalupe County, Texas
            Trial Court No. 16-2421-CR-A, Honorable Jessica Crawford, Presiding

                                      July 17, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Pending before this Court is appellant Hal Dane Webster’s motion to dismiss his

appeal. As required by Rule of Appellate Procedure 42.2(a), appellant and his attorney

have signed the motion. No decision of this Court having been delivered to date, we grant

the motion. Accordingly, the appeal is dismissed. No motion for rehearing will be

entertained and our mandate will issue forthwith.


                                                        Per Curiam


Do not publish.